Citation Nr: 1824471	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE peripheral neuropathy), claimed as due to exposure to herbicide agents and, if so, whether service connection is warranted.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE peripheral neuropathy), claimed as due to exposure to herbicide agents and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the May 2014 statement of the case. 38 C.F.R. § 20.1304(c) (2017). Therefore, the Board may properly consider such newly received evidence. The undersigned also held the record open for 30 days for the receipt of additional evidence, which was subsequently received in May 2017 and, in light of the fact that the Veteran's substantive appeal was received in June 2014, the Board may likewise consider such evidence. 38 U.S.C. § 7105(e) as amended by section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to service connection for right foot peripheral neuropathy; however, as he has requested a Board hearing before a Veterans Law Judge in connection with such appeal, the matter will be the subject of a separate Board decision issued at a later date.

The reopened claims of entitlement to service connection for RUE and LUE peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his March 2017 Board hearing, the issue of entitlement to a rating in excess of 70 percent for PTSD.

2. In a final rating decision issued in August 2010, service connection for RUE and LUE peripheral neuropathy was denied.

3. Evidence added to the record since the final August 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for RUE and LUE peripheral neuropathy.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal pertaining to the issue of entitlement to a rating in excess of 70 percent for PTSD by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The August 2010 rating decision that denied service connection for RUE and LUE peripheral neuropathy is final. 38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010) [(2017)].

3. New and material evidence has been received to reopen the claim of entitlement to service connection for RUE peripheral neuropathy.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for LUE peripheral neuropathy.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issue of entitlement to a rating in excess of 70 percent for PTSD on the record at the March 2017 Board hearing. In this regard, the Board finds that such withdrawal was explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant. See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011). Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to such issue. Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.

II.  Application to Reopen Previously Denied Claims

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for RUE and LUE peripheral neuropathy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 
38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending. Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 
38 U.S.C. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's claims for RUE and LUE peripheral neuropathy were originally denied in a March 2010 rating decision. Subsequently, the Veteran submitted additional evidence in support of his claims and the AOJ again denied such claims in an August 2010 rating decision. At such time, the AOJ considered the Veteran's service treatment records (STRs), service personnel records, and post-service treatment records. The AOJ denied service connection for RUE and LUE peripheral neuropathy on the basis that there was no evidence that such disorders were incurred in or caused by the Veteran's military service, to include as presumptively related to his acknowledged in-service exposure to herbicide agents. 

In August 2010, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement with such decision. Further, no additional evidence referable to his RUE and LUE peripheral neuropathy was received within one year of the issuance of such decision and no relevant service department records have since been associated with the record. Therefore, the August 2010 rating decision is final. 38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010) [(2017)].

The evidence received since the August 2010 final decision includes VA and private treatment records, indicating that the Veteran's neuropathy may be related to exposure to herbicide agents. See October 2016 and April 2017 treatment records. Furthermore, in August 2015, a VA clinician completed an Agent Orange Peripheral Neuropathy Review Check List.

Consequently, as the newly received evidence addresses the etiology of the Veteran's RUE and LUE peripheral neuropathy, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of August 2010 decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for RUE and LUE peripheral neuropathy. Accordingly, the Board finds that new and material evidence has been received and the Veteran's claims for service connection for RUE and LUE peripheral neuropathy are reopened.


ORDER

The appeal pertaining to the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

New and material evidence having been received, the claim for service connection for RUE peripheral neuropathy is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim for service connection for LUE peripheral neuropathy is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has RUE and LUE peripheral neuropathy related to exposure to herbicide agents during his military service. In this regard, the record reflects that he served in Vietnam from April 1969 to April 1970. Thus, he is presumed to have been exposed to herbicide agents during service.  At the March 2017 Board hearing, the Veteran alleged, in the alternative, that a March 1970 in-service neck injury may have caused the symptoms he was experiencing in his upper extremities. 

Post-service treatment records indicate that the Veteran has a current diagnosis of RUE and LUE peripheral neuropathy. Specifically, an October 2016 private treatment record noted that an electrodiagnostic study revealed evidence of superimposed axonal sensory polyneuropathy, which the clinician noted that he suspected that such could be due to prior Agent Orange exposure. Additionally, an April 2017 private treatment record noted that the Veteran had a diagnosis of neuropathy due to chemical substance and the clinician opined that the Veteran's exposure to Agent Orange in the past was the most likely cause of the axonal sensory polyneuropathy, given the Veteran's negative testing. 

Moreover, during the pendency of this appeal, VA regulations with respect to claims of service connection for peripheral neuropathy for individuals with Vietnam service were amended. Specifically, the definition of peripheral neuropathy for presumptive service connection based on exposure to herbicides was changed from "acute" to "early onset." See 78 Fed. Reg. 54736 (Sept. 6, 2013). Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. Id.

The Board notes that the Veteran has not been afforded a VA examination in connection with his peripheral neuropathy claims. However, as mentioned previously, in August 2015, a VA clinician completed an Agent Orange Peripheral Neuropathy Review Check List. At such time, the physician found that, after a review of the claims file including the Veteran's STRs, there was no evidence of early onset peripheral neuropathy found prior to April 10, 1971. 

While the evidence of record suggests that the Veteran's RUE and LUE peripheral neuropathy did not manifest within one year of his last exposure to herbicides, the Board finds that an etiological opinion regarding a direct relationship to service is required and should be obtained on remand. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion regarding the nature and etiology of the Veteran's peripheral neuropathy of the bilateral upper extremities. The electronic claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the electronic folders and the Remand have been reviewed. The need for a physical examination of the Veteran is left to the discretion of the clinician selected to write the opinion. If examined, any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. Thereafter, the examiner should answer the following questions:

(A) The examiner should confirm the diagnosis of peripheral neuropathy of the bilateral upper extremities.

(B) The examiner should offer an opinion as to whether the Veteran manifested early onset peripheral neuropathy within one year of his last exposure to herbicides in April 1970? If so, what were the manifestations?

(C) If the examiner offers a negative opinion as to (B), the examiner should offer an opinion as to whether any current peripheral neuropathy disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include his presumed herbicide exposure coincident with his service in Vietnam and/or his in-service March 1970 neck injury. 

The examiner must consider and discuss the October 2016 and April 2017 treatment records indicating that the Veteran's peripheral neuropathy is related to his exposure to Agent Orange during service. 

The examiner's rationale cannot be based solely on the fact that VA has not included peripheral neuropathy other than early onset peripheral neuropathy on the list of presumptive conditions. In other words, the Board needs an opinion as to the likelihood that the Veteran's peripheral neuropathy of the bilateral upper extremities, without regard to the conditions VA recognizes as being presumptively related to herbicide exposure, is nevertheless at least as likely as not related to his exposure to herbicide agents during service.

The examiner is also advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any peripheral neuropathy disorder.

A rationale for any opinion offered should be provided.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


